PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/598,327
Filing Date: 29 Aug 2012
Appellants: De Assuncao et al.



__________________
S. Sahota (47,051)
For Appellants


EXAMINER’S ANSWER1




1. Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Final Action from which the appeal is taken is being maintained by the Examiner.

2. Response to Argument
2.1. 35 U.S.C. § 101
2.1.1. Step 2A (prong 1)
Appellants argue the claim(s) does not recite a mental process. (App. Br. 19–23). Appellants’ arguments are not found persuasive for reasons given in the Final Action (see at least page 15, line 3 – page 16, line 13)2. 
Specific to claimed “a sensor, a camera, and input hardware …” of claim 1, the Examiner respectfully points out that even if claim 1 were deemed to require such structure, independent claim 30 (directed to a program product comprising a medium) and claim 37 (directed to a method) clearly do not require such hardware within their claim scope.

2.1.2. Step 2A (prong 2)
Appellants argue the claim is eligible at Step 2A by comparing Appellants claimed invention to SRI International, Inc. v. Cisco Systems, Inc. (App. Br. 25).
  Particularly, Appellants argue “Therefore, in the example provided, a mere use of plurality of network monitors to analyze specific network traffic data and integrate generated reports from the monitors to identify hackers was considered integration into a practical application. The present claims similarly use a display, and also a processor and also information from reports as shown below to integrate into practical application.” (App. Br. 25; emphasis in original).
The Examiner disagrees with Appellants’ comparison because the claims of this application do not similarly recite “use of plurality of network monitors to analyze specific network traffic data and integrate generated reports from the monitors to identify hackers,” as allegedly relied upon by a court in SRI International, Inc. v. Cisco Systems, Inc. Furthermore, use of a display and a processor is akin to using a general purpose computer as a tool to implement the abstract idea. 
Appellants’ additional arguments regarding Step 2A (prong 2) (App. Br. 26–29) are not found persuasive for reasons given in the Final Action (see at least page 16, line 14, through page 17, line 16)3. 

2.1.3. Step 2B: Significantly More
The Examiner maintains that the additional elements of claim 1 are:
(a) “first input hardware port,”
(b) the reporting entity including a sensor, a camera, and input hardware receiving an electronic message, and a report to gather report information by crowd sourcing
(c) “second input hardware port,”

(e) “processor that executes the instructions stored in the memory device to ….”
 (See Final Action, page 11, lines 10–16).
These additional elements, alone or in combination, are merely generic computer components used as a tool to implement the abstract idea – they clearly do not form an inventive concept.
Appellant argues under Step 2B that “the specification recites improvements.” App. Br. 32. This argument is not persuasive because it does not show how, under Step 2B, the additional elements (noted above) amount to significantly more (alone and/or in combination) because of the alleged improvements.
Furthermore, even if one were to consider the alleged improvements under step 2B, Appellants remarks regarding the capability to process a “large amount of information” or to “identify[ ] the degree of accuracy and trust of the reported information” (App. Br. 33) is not persuasive because these features are not recited in the claim(s), and therefore cannot be the basis for an improvement(s). Nonetheless, to the extent they are implied in the claim, they do not amount to an improvement apart from typical improvements that occur when implementing a mental process on a computer. Furthermore, the claimed use of a geolocation of the reporting entity is not considered a technical improvement. Instead, since this location language is part of the claim limitations that have been identified as setting forth the abstract idea, such location language is at best an improvement within the abstract idea itself.

2.2. 35 U.S.C. § 112, Second Paragraph
Regarding claim 1, Applicant argues that “the reporting entity is positively recited.” App. Br. 35. 
The Examiner respectfully disagrees. 
Claim 1 recites in-part “a first input hardware port that receives data of report information of an event including time-sensitive data relating to an emergency event, the report information including geographical identifying information of a reporting entity; the reporting entity including a sensor, a camera, and input hardware receiving an electronic message, and a report to gather report information by crowd sourcing” (emphasis added). Therefore, the “first input hardware port” is clearly a positive limitation. However, the “a reporting entity” is introduced within the description of the “first input hardware port” as merely assigned to the “geographical identifying information” included in “the report information,” but does not make clear that the “reporting entity” itself is part of the “A system that prioritizes information.” 

Regarding claims 30, 32–37, and 39–42, Appellant’s arguments are moot because Appellant relies on proposed amendments not entered (App. Br. 36). Therefore, those rejections should be sustained as uncontested.




Respectfully submitted,
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        
Conferees:
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                        
/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This Examiner’s Answer is in response to and will make reference to Appellants’ Appeal Brief (“Appeal Brief” or “App. Br.,” filed 15 November 2021). The Examiner’s Answer will also make reference to the Final Office Action (“Final Action” or “Final Act.,” mailed 05 May 2021).
        2 “In the event that the final rejection fully addresses the arguments in the appeal brief, the examiner should complete an examiner’s answer with a typical ‘Grounds of Rejection to be Reviewed on Appeal’ section and a simplified ‘Response to Arguments’ section that simply refers to the appropriate portion of the final rejection.” MPEP § 1207.02
        3 “In the event that the final rejection fully addresses the arguments in the appeal brief, the examiner should complete an examiner’s answer with a typical ‘Grounds of Rejection to be Reviewed on Appeal’ section and a simplified ‘Response to Arguments’ section that simply refers to the appropriate portion of the final rejection.” MPEP § 1207.02